DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

              Double patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
          A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
At least Claim 1 and their dependents of the instant application rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 11180238.    
Although the conflicting claims are not identical, they are not patentably distinct from
each other because they are obvious variations.

                                                       Reference of prior art 

Baker et al.  (WO 2015015152, AIRCRAFT STRUCTURE).
Toi et al.  (US 20020081415, Composite material-stiffened panel and manufacturing method thereof).
Krajca et al.  (US 20160107432, METHOD OF MANUFACTURING A VARIABLE-RADIUS LAMINATED RADIUS FILLER).
Aymerich et al.  (NPL, Analysis of the effect of stitching on the fatigue strength of single-lap composite joints).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 and 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and further in view of Toi and further in view of Aymerich and further in view of Krajca.

Re claim 1    Referring to the figures and the Detailed Description, Baker discloses:
An assembly for connecting a rib of an aircraft wing to a skin of the aircraft wing (fig’s 4-7 and 10-14), the assembly comprising: 
a composite shear tie having a shear-tie web (30, 33), a first shear-tie flange extending from a first side of the shear-tie web, a second shear-tie flange extending from a second side of the shear-tie web (31a-31c, both sides of the shear-tie web), and a first shear-tie tab extending from an end of the first side of the shear-tie web (32);
However Baker fails to teach as disclosed by Toi:    a tear strap stitched to and integrated with the skin (¶ 0041 and item 4), wherein the first shear-tie flange and the second shear-tie flange are stitched to and integrated with the tear strap (¶ 0041 and item 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Toi teachings of a tear strap stitched to and integrated with the skin, wherein the first shear-tie flange and the second shear-tie flange are stitched to and integrated with the tear strap into the Baker, for reinforcing the attachment areas of the stringer and the skin and to increase the durability of the structure and to significantly extends both the crack initiation and crack propagation phases.
On the other hand Baker, as modified above, fails to teach as disclosed by Krajca:    a stringer base charge stitched to and integrated with the skin (152); 
Therefore, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to add the Krajca teachings of a stringer base charge stitched to and integrated with the skin into the Baker, as modified above, for reinforcing the attachment area of the stringer and the skin to increase the durability of the structure.  significantly extends both the crack initiation and crack propagation phases
a stringer overlaying the stringer base charge (Baker 8), the stringer comprising a stringer web (Baker fig. 7, item 8b), a first stringer flange extending from a first side of the stringer web, and a second stringer flange extending from a second side of the stringer web (Baker fig. 7, items 8a), 
wherein the first shear-tie flange is stitched to and integrated with the first stringer flange (Baker 31a-31c and 8a). 
However Baker, as modified above, fails to teach as disclosed by Aymerich stitching or stitches of the structure elements (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Aymerich teachings of stitching or stitches into the Baker, as modified above, for reinforcing the attachment areas of the stringer and the skin to increase the durability of the structure and to significantly extends both the crack initiation and crack propagation phases.

Re claims 2 and 15    Referring to the figures and the Detailed Description, Baker, as modified above, discloses: the first shear-tie tab is stitched to and integrated with the first side of the stringer web (Baker 32 and 8b as modified above with Aymerich.). 

Re claims 3 and 16    Referring to the figures and the Detailed Description, Baker, as modified above, discloses: The assembly, wherein the first shear-tie tab is stitched to and integrated with the first stringer flange (Baker fig. 8, items 32 and 8a as modified above with Aymerich). 

Re claim 4    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:  The assembly of claim 3, wherein the first shear-tie tab comprises a plurality of shear-tie tab plies, wherein the first shear-tie flange comprises a plurality of shear-tie flange plies stitched to and integrated with the first stringer flange, and wherein the plurality of shear-tie tab plies are interweaved with the plurality of shear-tie flange plies of the first shear-tie flange (Baker page 9, l 25-28). 

Re claims 5 and 17   Referring to the figures and the Detailed Description, Baker, as modified above, discloses:  The assembly, wherein the tear strap is a continuous tear strap (Toi 4).

Re claims 6 and 18   Referring to the figures and the Detailed Description, Baker, as modified above, discloses: The assembly , wherein the tear strap is arranged adjacent to and along a chord of the skin (Toi 4, panel 1 is applied to an aircraft wing, the tear strap is arranged adjacent to and along a chord of the skin).

Re claim 7    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:   The assembly of claim 1, wherein the skin is a lower (Krajca ¶ 0055, item 130). 

Re claim 8    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:   The assembly of claim 5, wherein during a co-curing process (Baker page 7, l 24-29): the tear strap and the stringer base charge are integrated with the skin (Krajca ¶ 0056 and Toi 4), and the first shear-tie flange is integrated with the first stringer flange (Baker 31a-31c and 8a). 

Re claim 9    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:    The assembly of claim 1, wherein the shear-tie web comprises a plurality of shear-tie web plies (Baker page 3, l 20-26), and wherein the shear-tie web comprises through-thickness stitching holding the plurality of shear-tie web plies together, the through-thickness stitching provided along a length of the shear-tie web (Aymerich abstract). 

Re claim 10    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:    The assembly of claim 1, wherein a longitudinal axis of the composite shear tie is oblique to a longitudinal axis to the stringer (Baker 33 and 8). 

Re claim 14    Referring to the figures and the Detailed Description, Baker, as modified above, discloses: An aircraft wing comprising: a skin; a composite shear tie having a shear-tie web, a first shear-tie flange extending from a first side of the shear-tie web, a second shear-tie flange extending from a second side of the shear-tie web, and a first shear-tie tab extending from an end of the first side of the shear-tie web; a tear strap stitched to and integrated with the skin, wherein the first shear-tie flange and the second shear-tie flange are stitched to and integrated with the tear strap; a stringer base charge stitched to and integrated with the skin; and a stringer overlaying the stringer base charge and a portion of the tear strap, the stringer comprising a stringer web, a first stringer flange extending from a first side of the stringer web, and a second stringer flange extending from a second side of the stringer web, wherein the first shear-tie flange is stitched to and integrated with the first stringer flange.
(Claim 14 is similar in scope to Claim 1, Claim 14 is rejected under the same rationale as Claim 1).

Re claim 19    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:  A method of fabricating and assembling an aircraft wing, the method comprising: integrating a tear strap with a skin of the aircraft wing during a co-curing process; integrating a stringer base charge with the skin during the co-curing process,; integrating a stringer with the stringer base charge during the co-curing process, the stringer comprising a stringer web, a first stringer flange extending from a first side of the stringer web, and a second stringer flange extending from a second side of the stringer web; integrating a first shear-tie flange of a composite shear tie with the first stringer flange during the co-curing process; and after the co-curing process, fastening a composite rib to a shear-tie web of the composite shear tie.  
(Claim 19 is similar in scope to Claim 1, Claim 19 is rejected under the same rationale as Claim 1, please see, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In addition it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973))
However Baker, as modified above,   discloses the claimed invention except for wherein the stringer base charge overlays a portion of the tear strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the stringer base charge overlays a portion of the tear strap to increase the attachment rigidity of the stringer base charge with the continuous tear strap, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Re claim 20    Referring to the figures and the Detailed Description, Baker, as modified above, discloses the claimed invention except for integrating the first shear-tie flange of the composite shear tie and a second shear-tie flange of the composite shear tie with the tear strap during the co-curing process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include integrating the first shear-tie flange of the composite shear tie and a second shear-tie flange of the composite shear tie with the tear strap during the co-curing process to increase the attachment rigidity of the first shear-tie flange of the composite shear tie and a second shear-tie flange of the composite shear tie with the tear strap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In addition it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Allowable Subject Matter 
       Claims 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

   Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642